DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/989,124.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require (1) contacting the kernels or fractions of kernels with water; (2) separating and removing solids from the combination of kernels or fractions of kernels and water to generate a water extract containing soluble phytoglycogen; (3) subjecting the water extract containing soluble phytoglycogen to tangential flow ultrafiltration to reduce saccharide impurities having molecular weight of 300,000 Daltons (Da) or less; and (4) collecting a aqueous retentate fraction.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horino et al. (US 5,895,686) in view of Potter et al. (US 6,323,338) and Eyal (US 2009/0123638).
Regarding Claims 1 and 2:  Horino discloses plant glycogen (phytoglycogen) that is extracted from plant material by immersing the plant material in water; subjecting the immersed plant material to solid-liquid separation to produce water extract and treating by heating the extract to remove solids and proteins and is treated with a solid liquid separation means [abstract; col. 1, lines 5-10; col. 3, lines 29-38, 56-63].  Horino discloses that suitable solid liquid separation includes centrifugation or filtration [col. 3, lines 29-32].  Horino discloses taking the supernatant with the glycogen and that the supernatant can be further purified [col. 3, lines 45-55].  Horino discloses that the plant glycogen recovered has an average molecular weight in the ranges of 5,000,000 to 7,000,000 and at a low end of 300,000 to 1,100,000 [abstract; col. 1, lines 55-61].
Horino does not specifically disclose subjecting the supernatant/water extract to tangential flow ultrafiltration.
Horino does not specifically disclose collecting a fraction of ultrafiltration that comprises 10% or less by weight of impurities having a molecular weight of less than 1,000 daltons.
Horino does not disclose collecting an aqueous retentate fraction of ultrafiltration (claim 2).
Potter discloses a method of extracting a plant polysaccharide beta-glucan and concentrating beta-glucan from plant material [abstract].  Potter discloses adding water to plant material in the form of cereal grains [col. 3, lines 63-67; col. 4, lines 1-5, 39-59].  Potter discloses that the beta-glucan has a molecular weight of 400,000 to one million daltons [col. 4, lines 12-19].  Potter discloses separating the aqueous solution from solids residue [col. 5, lines 19-25].  Potter discloses that the aqueous solution is subsequently treated by ultrafiltration to reduce low molecular weight contaminants [col. 6, lines 26-50].  Potter discloses that the ultrafiltration used can be crossflow ultrafiltration (synonymous with tangential ultrafiltration) [col. 6, lines 33-36].
Eyal discloses taking plant material and adding water [0037].  Eyal discloses separating soluble and insoluble components by centrifugation and then further treating the plant material with ultrafiltration with a 5,000 Da membrane to separate saccharides [0037].
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Horino and Potter to modify the method of Horino to include the ultrafiltration and to specifically utilize crossflow ultrafiltration of Potter in order to provide a continuous process for purifying the extract;  to remove low molecular weight contaminants from the solution [Potter col. 6, lines 33-38];  and to thereby provide a more purified form of the phytoglycogen.
Further, although Potter does not explicitly disclose that the ultrafiltration reduces impurities having a molecular weight of 1,000 Da or less, Eyal discloses the separation of saccharides by ultrafiltration using a 5,000 Da membrane [0037].  Therefore it would have been obvious to one of ordinary skill in the art that the inclusion of cross flow (tangential) ultrafiltration in the method of Horino as disclosed in Potter would have resulted in collecting a fraction with less than 10% of the ultrafiltration fraction containing impurities having a molecular weight of less than 1,000 Da since any impurities having a molecular weight of less than 5,000 would have passed through and would not have been retained in the fraction. 
Although the references do not disclose that the purified phytoglycogen contains less than 10% impurities or saccharides having a molecular weight of 1,000 Da or less one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious to filter and separate the phytoglycogen in order to remove the impurities and saccharides so that there less than 10% of those having a molecular weight of 1,000 Da since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793